Citation Nr: 1620658	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  07-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a back disability.

2.  Entitlement to an effective date prior to October 27, 2008, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and P.B.



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2005 and June 2009 rating decisions of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for a rating in excess of 10 percent for a back disability, and granted a TDIU with an effective date of January 21, 2009, respectively.  While the claims were in appellate status, a July 2012 Decision Review Officer (DRO) decision extended the effective date of the TDIU to October 27, 2008.  This did not satisfy the Veteran's appeal.

In connection with this appeal, the Veteran testified at a hearing before a DRO of the RO in March 2007, at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2009, and at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board in February 2013.  A transcript of each hearing is of record. 

When this case was most recently before the Board in June 2013, the issues were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Veteran's representative requested another hearing before the Board in December 2014.  In a January 2016 letter, the Board informed the Veteran of his options for another Board hearing and that the Board would assume the Veteran did not want another hearing if there was no response within 30 days.  The Veteran did not respond.


The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to April 19, 2011, the Veteran's back disability was manifested by limitation of motion; forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the disability did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

2.  Beginning April 19, 2011, the Veteran's back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; the disability has not resulted in ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3.  The Veteran filed a claim of entitlement to a rating in excess of 10 percent for his service-connected back disability that included evidence of unemployability due to service-connected disabilities on February 1, 2005.

4.  January 31, 2007, is the earliest date that it is factually ascertainable that the Veteran became unable to obtain or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2011, the criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  Beginning April 19, 2011, the criteria for a 40 percent evaluation, but not higher, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for an effective date of January 31, 2007, but not earlier, for a TDIU on an extra-schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 3.400(o)(1), 3.340, 3.341, 4.15, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  All required notice was provided in February 2005 and the claims were subsequently readjudicated, most recently in a December 2014 supplemental statement of the case.

With regard to the claim of entitlement to an earlier effective date for the award of a TDIU, the Board notes that a determination of the proper effective date for the award of a TDIU is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlements arose is already of record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim in this regard.  The Board is also unaware of any such evidence.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

With regard to the claim of entitlement to an evaluation in excess of 10 percent for a back disability, the record also reflects that service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and available post-service private treatment records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations in June 2005, September 2006, February 2008, April 2011, and May 2014.  The Board finds the VA examination reports to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners address all applicable rating criteria for the Veteran's low back disability.  

This case was remanded in June 2013 so that the originating agency could provide the Veteran another VA examination and refer the claim to the Director of the Compensation Service for TDIU consideration on an extra-schedular basis.  A December 2014 administrative decision denied the Veteran's claim for an extra-schedular TDIU and the Veteran was afforded an additional VA examination in May 2014 to determine the current severity of his low back disability.  Moreover, the originating agency adjudicated the issues of entitlement to a rating in excess of 10 percent for a back disability and entitlement to TDIU prior to October 27, 2008, in a December 2014 supplemental statement of the case.  Therefore, the originating agency substantially complied with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 368, 271 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Back Disability

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's back disability is rated as a lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable evaluation for lumbosacral strain, effective March 1982, which was increased in a June 2004 rating decision to 10 percent disabling, effective April 2004.  In February 2005, the Veteran claimed that the disability warranted an increased rating.  In a July 2008 rating decision, service connection for intervertebral disc disease was granted and included in the 10 percent evaluation for lumbosacral strain, effective April 8, 2004.

For the reasons explained below, the Board has determined that an evaluation in excess of 10 percent is not warranted for the Veteran's back disability prior to April 19, 2011, and a 40 percent evaluation, but not higher, is warranted thereafter.

In a June 2005 VA examination, the Veteran reported progressively worsening back pain after a lifting injury during his naval service with current symptoms of stabbing pain exacerbated by prolonged sitting or standing that radiated to the lower legs.  On examination, the examiner found minimal tenderness, slight flattening of the normal lumbar curve, decreased sensation with tingling in the medial feet and left anterior thigh, absent reflexes at the knees and ankles, and positive bilateral straight leg raising.  The examiner found active range of motion was 45 degrees forward flexion, with pain beginning at 45 degrees, 20 degrees extension, with pain beginning at 20 degrees, 20 degrees right lateral flexion, with pain beginning at 20 degrees, 30 degrees left lateral flexion, with pain beginning at 20 degrees, and 30 degrees rotation, with pain beginning at 30 degrees, 20 degrees bilateral lateral rotation, with no evidence of pain, and additional loss of motion of 40 degrees flexion upon repetition.  The examiner noted that the Veteran was constantly on his feet at work, was functionally limited to walking less than half a mile due to back pain, and was morbidly obese.  The examiner opined that the ongoing back pain was related to obesity, a non-service related motor vehicle accident, and prior back surgeries. 

In a September 2006 VA examination, the Veteran reported constant moderate to severe low back pain with symptoms of pressure in the low back, pain that increased with activity, stiffness, weakness with heavy lifting, and left leg numbness.  He indicated that he stopped working because his job required standing and bending, which aggravated his back.  The examiner noted the Veteran was morbidly obese and involved in a 1988 motor vehicle accident that resulted in surgeries in January 1989 and August 2002.  The examiner found the Veteran's back showed decreased lumbar lordosis with no deformity, muscle tautness, negative straight leg raising, and slightly antalgic gait with pronation of feet.  The examiner found active ranges of motion were 80 degrees of forward flexion, with pain throughout the range of motion; 5 degrees of extension, with pain; bilateral lateral flexion of 20 degrees, with pain throughout the range of motion; and 20 degrees of bilateral rotation, with stiffness throughout.  The examiner reported that repetition would likely limit forward flexion to 45 degrees due to pain.  The examiner opined that less than half of the Veteran's symptoms was caused by service-connected muscle strain, with arthritis and that the decompression surgery with fusion was the major contributing factor for the pain.

In a March 2007 hearing at the RO, the Veteran reported worsening back pain, with restricted movement, muscle spasms, stabbing pain, and difficulty sitting, standing, sleeping, and walking for prolonged periods due to pain.  P.B. stated that the Veteran was unable to stand for more than ten or 15 minutes before he had to rest due to pain in his back and legs.

In connection with January 2008 private treatment, the Veteran was found to have range of motion of 74 degrees forward flexion, 30 degrees extension, 20 degrees bilateral lateral flexion, and diminished lateral rotation, with negative straight leg testing.  Dr. F.G. opined that the Veteran's current back disability was related to his in-service injury and that he met the criteria for intervertebral disc syndrome (IVDS) due to evidence of sensory pattern changes in the left lower extremity, absent ankle jerk, and persistent symptoms with little intermittent relief.

A February 2008 VA treatment record indicates the Veteran had low back pain that extended into the lower extremities.  Flexion and extension were found to be moderately limited and straight leg raising was limited to 50 degrees due to hamstring tightness.  The Veteran reported that pain increased with movement.  In connection with April 2008 VA treatment, the Veteran reported constant, mild pain with no regular radiating pain to the legs that worsened with prolonged sitting, standing, sweeping, or laying.  He was found to have a normal gait, coordinated movement, and the ability to flex knees and hips from a seated position.

In a March 2008 VA examination, the Veteran reported constant aching back pain with occasional flares of severe pain with physical activity and left lower extremity radicular pain.  On examination, the examiner reported that the Veteran weighed over 300 pounds, had decreased lumbar lordosis, mild tenderness, muscle tautness, normal gait and strength, no spasm or muscle atrophy and negative bilateral straight leg raising with diminished left leg sensation.  The examiner found active range of motion was 90 degrees forward flexion, with pain beginning at 80 degrees, 20 degrees extension, with no evidence of pain, 20 degrees bilateral lateral flexion, with pain beginning at 10 degrees, and 20 degrees bilateral rotation, with pain beginning at 20 degrees, with no additional limitation of motion upon repetition.  The examiner opined that at least 50 percent of the Veteran's ongoing back pain was related to arthritis that clearly developed after a non-service related motor vehicle accident, and that the arthritis was not at least as likely as not related to service. 

In April 2008, the Veteran reported that his back disability interfered with his daily activities; he was unable to wash dishes for more than several minutes at a time and pain prevented prolonged walking, sitting, standing, or laying.

In a January 2009 hearing before the undersigned Veterans Law Judge (VLJ), the Veteran reported current symptoms of constant aching, throbbing pain that extended into both legs, fatigue, difficulty sleeping, and limitations with prolonged movement.  The Veteran indicated that his pain worsened throughout the day and that he had not been bedridden due to back pain since his back surgery.

In an April 2011 VA examination, the Veteran reported constant low back pain with weekly flare ups of severe pain caused by washing dishes, sweeping, raking, and prolonged standing, walking, or climbing stairs.  The examiner noted symptoms of numbness, paresthesias, decreased motion, pain with motion, stiffness, weakness, spasm, tenderness, and pain that radiated to the legs and found muscle spasm, localized tenderness, or guarding were not severe enough to cause abnormal gait or spinal contour.  The examiner found active range of motion was 55 degrees forward flexion, 20 degrees extension, 15 degrees left lateral flexion, 20 degrees right lateral flexion, and 10 degrees bilateral rotation, with motion limited to 30 degrees forward flexion, 5 degrees extension, and 5 degrees left lateral flexion upon repetition due to pain.  The examiner found partial neutral thoracolumbar spine ankylosis with normal gait and no scoliosis, reverse lordosis, or kyphosis.  Further, the examiner opined that less than 40 percent of the Veteran's current back symptoms were related to his service-connected lumbar strain, that the Veteran did not have IVDS, and that radiculopathy symptoms were related to non-service connected back arthritis.

In a February 2013 hearing, the Veteran indicated that his back pain worsened, that he was unable to walk, and that he would have to sit down and rest after walking to his car.  

In response to the June 2013 remand directives, the Veteran was afforded an additional VA examination in May 2014.  The examiner indicated review of the Veteran's claims file and noted that the Veteran reported worsening, constant back pain that limited his daily activities.  The examiner found active range of motion was 60 degrees forward flexion, with pain beginning at 20 degrees, 10 degrees extension, with pain beginning at 10 degrees, 20 degrees right lateral flexion, with pain beginning at 10 degrees, 10 degrees left lateral flexion, with pain beginning at 10 degrees, and 20 degrees bilateral rotation, with pain beginning at 10 degrees and no additional limitation of motion upon repetition.  The examiner noted functional loss of less movement than normal, excess fatigability, and pain on movement, with tenderness, muscle spasms, and guarding that did not result in abnormal gait or spinal contour; normal muscle strength, deep tendon reflexes, and light touch sensations; negative straight leg raising; and no signs of radiculopathy, ankylosis of the spine, or IVDS.  The examiner opined it was less likely as not that pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or with repetition.  The examiner further opined that the Veteran's arthritis was not related to service but related to back injuries after separation from service and the related surgeries, finding that forward flexion related solely to the service-connected condition would be about 84 degrees.  

The Board notes that the VA examiners have attempted to distinguish the manifestations of the service-connected back disability from those of non service-connected back disability.  The Veteran has been granted service connection for lumbosacral strain and intervertebral disc disease.  Therefore, the Board will not attribute any of the Veteran's limitation of motion to non service-connected disability.

For the period prior to April 19, 2011, the Board finds that the criteria for an evaluation greater than 10 percent for a low back disability are not met.  The preponderance of the evidence demonstrates that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees.  Prior to April 19, 2011, forward flexion was only found to be 60 degrees or less on one occasion in June 2005 and otherwise measured between 75 and 90 degrees throughout the period of the claim.  The VA examinations in September 2006 and March 2008 accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran's forward flexion was not limited to 60 degrees or less.  The evidence also fails to demonstrate the presence of ankylosis of the lumbar spine prior to April 19, 2011, so a higher rating on that basis is not warranted.

For the period beginning April 19, 2011, the Board finds that the criteria for a 40 percent evaluation, but not higher, have been met.  Beginning April 19, 2011, the VA examinations accounted for the Deluca factors and indicated that forward flexion of the thoracolumbar spine was limited to 30 degrees or less due to pain; however, even when all pertinent disability factors are considered, the Veteran did not have unfavorable ankylosis of the lumbosacral spine.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  Therefore, a 40 percent rating, but not higher, is warranted on that basis.

The evidence also indicates that the Veteran had not experienced incapacitating episodes requiring bedrest prescribed by a physician at any point during the period of the claim so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board acknowledges that the Veteran reports radiating low back pain into the lower extremities and notes that the medical evidence does not support a finding that the symptoms are related to his service-connected back disability, therefore, separate ratings are not warranted.  Further, the medical evidence does not suggest and the Veteran does not contend that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected low back disability.  Thus, additional separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting additional staged ratings but for the reasons explained above has determined that a rating in excess of 10 percent prior to April 19, 2011, and in excess of 40 percent thereafter for a back disability are not warranted.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, stiffness, spasms, weakness, and tenderness, and the functional limitations caused by the symptoms are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 40 percent schedular rating is warranted for the period beginning April 19, 2011.

Earlier Effective Date

Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Generally, a TDIU is warranted when the evidence shows that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A TDIU may be granted under 38 C.F.R. § 4.16(a), if the claimant meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis

The Veteran disagrees with the effective date of October 27, 2008, for a grant of TDIU, the date that the Veteran became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The Veteran seeks an effective date prior to October 27, 2008, on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

As an initial matter, the Board finds that the date of receipt of the Veteran's claim is February 1, 2005.  On February 1, 2005, the Veteran filed a claim for an increased rating for his low back disability and submitted a November 2006 statement indicating that he had been unable to maintain employment due to back pain from prolonged standing.  On March 5, 2009, the Veteran submitted a VA Form 21-8940, claiming entitlement to a TDIU.  The Board finds that the February 1, 2005, claim for an increased rating represented a claim for a TDIU given the statement that the Veteran was not able to maintain employment due to his back.

Beginning February 1, 2005, the Veteran was service connected for depressive disorder secondary to a back disability, rated as 20 percent disabling from February 2005 to September 2006, 40 percent disabling from September 2006 to October 2008, and 60 percent disabling from October 2008; chronic lumbosacral strain with IVDS rated as 10 percent disabling; hemorrhoids rated as noncompensable; and a left hand scar, rated as noncompensable.  His combined disability rating was 20 percent from April 2004 through January 2005, 40 percent from February 2005 to September 20, 2006, 50 percent from September 21, 2006, to October 26, 2008, and 70 percent thereafter.  As a result of the Board's grant of an increased rating of 40 percent for the low back disability from April 19, 2011, the combined rating for the service-connected disabilities will be 80 percent as of that date.

The Board notes that it does not have jurisdiction to authorize an extra-schedular rating in the first instance, but may determine that a particular case warrants referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)  and 38 C.F.R. § 4.16 (b).  In this regard, the Director of Compensation Service issued a December 2014 administrative decision that found the Veteran did not meet the criteria for a TDIU on an extra-schedular basis prior to October 27, 2008.  Therefore, the Board may consider whether entitlement to TDIU on an extra-schedular basis is warranted during the period of the claim.

A September 2006 VA examination report indicates that the Veteran was unemployed and the examiner found the Veteran unable to accomplish an occupation that required prolonged sitting or standing.

In November 2006, the Veteran reported that he had difficulty retaining employment due to his low back symptoms.  He indicated that he last worked at a restaurant but quit due to feeling unable to tolerate the employer's abusive attitude and long hours of required standing.

In a March 2007 hearing at the RO, the Veteran stated that he was unemployed; he stated that his last substantial job was as a maintenance coordinator for a movie theater firm but the position was eliminated and he was unable to continue working for the company at a retail level because he was unable to stand all day due to his back pain.

In May 2007, the Veteran's prior employer, Movie Gallery, indicated he terminated his employment in July 2005 because he acquired another position.

In a March 2008 VA examination, the Veteran reported that he last worked briefly at a delicatessen but terminated his employment due to back pain from prolonged standing.

In April 2008, the Veteran reported that he was unable to maintain full-time employment due to back pain, knee pain, arch pain, depression, anxiety, poor memory, and "other health issues."

On the Veteran's March 2009 Form 21-8940, application for increased compensation based on unemployability, he indicated that he last worked full-time in January 2007 as a deli clerk and stopped working due to a back injury, depression, and anxiety.  The Veteran reported that he had a high school level education.  In support of his claim, the Veteran submitted multiple letters rejecting his applications for employment dated from March 2006 to December 2006.

In a January 2009 hearing before the undersigned VLJ, the Veteran reported his last employer was a deli but that he was unable to continue working after a few months because he was unable to stand for prolonged periods.  He further noted that he was rejected for a food service job in 2006 because he did not meet the medical requirements and that he was currently unable to gain employment due to his back, difficulty concentrating, and anxiety.

In the report of an April 2009 Maine Disability Determination examination, Dr. B.T. opined that the Veteran's back disability allowed him to sit without limitation, stand for more than one hour, walk up to two miles, and lift ten pounds frequently, 20 pounds occasionally.  The report of a March 2012 Social Security Administration (SSA) medical assessment shows that the Veteran was found to have some limitations in activities due to back pain and deconditioning of walking and standing two hours daily.  A subsequent SSA determination found the Veteran to be disabled beginning February 1, 2007.

In a February 2013 hearing, the Veteran testified that he stopped working at a deli shop due to his service-connected disabilities in January 2007.  The Veteran indicated that his employer gave him a stool to sit on to help alleviate back pain and that he was allowed to sit for brief periods between orders but that he stopped working due to pain.  The Veteran also indicated that he avoided crowds, was irritable, and that working other people's shifts at the deli affected his service-connected depression.  He stated that he has not worked since January 2007.  

In March 2013, Dr. J.N. reviewed the Veteran's psychiatric history, found the Veteran to be anxious, disheveled, preoccupied with pain, depressed, with difficulty sleeping, poor eye contact, rambling speech, deranged thought processes, poor concentration, impaired memory, diminished attention span, and impaired judgment.  Dr. J.N. noted that the Veteran's medical records note insomnia and medications since 2006 with suboptimal results and opined that based on the Veteran's medical history combined with the current examination it was as likely as not that the Veteran was depressed to the point of unemployability since January 2007 and continued to be unemployable since.

The Board has determined that the Veteran's entitlement to a TDIU arose on January 31, 2007, the date that he stopped working due to symptoms of back pain and depression associated with service-connected low back disability and depressive disorder.  

In his TDIU claim, the Veteran reported that he had completed high school and had work experience as a cook, locksmith, video store supervisor, and maintenance manager. 

SSA determined the Veteran was unemployable due to his service-connected back injury and depressive disorder beginning February 2007.  Moreover, private physician, Dr. J.N., opined that the Veteran has been unemployable since January 2007 due to his service-connected depressive disorder because it caused gross impairment of thought processes, inappropriate behavior, difficulty with communication, and memory loss.  Further, a September 2006 VA examiner found the Veteran unable to work in a position that required prolonged sitting or standing.     

Prior to January 31, 2007, the preponderance of the evidence indicates that the Veteran was having significant impairment in his place of employment, but remained substantially gainfully employed.  That is, prior to January 31, 2007, there was evidence that the Veteran may soon lose employment but was still in employment status.  Although cognizant that there is a period in which the Veteran was not able to complete his full hours in this job, January 31, 2007, is the first date that it is ascertainable that the Veteran was in fact not substantially gainfully employed. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU arose on January 31, 2007, but not earlier.  See 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).  The Board concludes that the Veteran became unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities beginning January 31, 2007, the date after he stopped working as a deli cook.  Accordingly, as the effective date for the grant of TDIU is the later of the date the claim was received by VA (February 1, 2005), or the date entitlement arose (January 31, 2007), entitlement to an effective date of January 31, 2007, for a total disability rating based on individual unemployability on an extra-schedular basis is granted.



      (CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's back disability warrants a 10 percent evaluation prior to April 19, 2011, and a 40 percent evaluation thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date of January 31, 2007, but not earlier, for the award of a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


